Citation Nr: 0913152	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lumbar spine 
spondylolisthesis of L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1972 
to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

By a December 2006 decision, the Board, among other things, 
denied entitlement to a rating in excess of 40 percent for 
lumbar spine spondylolisthesis.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a December 2007 order, the claim was 
remanded to the Board.  In July 2008, the Board remanded the 
claim to the agency of original jurisdiction (AOJ) for 
additional development.

In December 2006 and July 2008 decisions, the Board remanded 
an issue of entitlement to an effective date earlier than 
August 21, 2004, for the award of a total disability rating 
based on individual unemployability (TDIU).  The AOJ was to 
prepare a statement of the case (SOC) for the issue.  A SOC 
for the issue was sent to the Veteran and his representative 
in January 2009.  No substantive appeal was received before 
the case was re-certified to the Board in March 2009.  
Inasmuch as an appeal of the earlier effective date issue has 
not been made a part of the record, the Board will not 
address the issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2008).


FINDING OF FACT

The Veteran's service-connected low back disability is 
manifested by pain, severe limitation of motion of the 
thoracolumbar spine, degenerative disc disease, and 
spondylolisthesis; vertebral fracture, ankylosis of the 
lumbar spine, pronounced intervertebral disc syndrome, 
neurological abnormalities, or incapacitating episodes in 
association with intervertebral disc syndrome as defined by 
VA has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected lumbar spine spondylolisthesis of L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Code 5243 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through June 2002, July 2004, and two 
September 2008 notice letters, the Veteran was notified of 
the information and evidence needed to substantiate his claim 
for an increased rating.  The notice letters informed the 
Veteran that the evidence must show an increase in severity 
of the disability.  Additionally, the Veteran was told to 
submit medical evidence and lay statements showing how the 
disability impacts his employment and daily life.  One of the 
September 2008 letters set forth the general criteria for 
assigning disability ratings and listed applicable diagnostic 
codes.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Veteran was provided with the general criteria for 
assigning effective dates in the other September 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in January 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the July 2004 and September 2009 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Consequently, a remand 
of the increased rating claim for further notification of how 
to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Chicago, Illinois.  Records from the Social Security 
Administration (SSA) were also requested and obtained.  
Additionally, the Veteran was provided multiple VA 
examinations in connection with his claim, the reports of 
which are of record.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected lumbar spine 
spondylolisthesis of L5-S1 (low back disability) is more 
disabling than indicated by the currently assigned 40 percent 
rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected low back disability had been 
evaluated under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Diagnostic Code 5292 provided for a 40 
percent rating when there was severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a (2002).

In addition, Diagnostic Code 5293 provided that a 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
recurring attacks with intermittent relief.  A 60 percent 
rating was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)).

VA must consider the Veteran's increased rating claim 
involving the low back disability under each set of criteria, 
with consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the first set of revisions, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  
A 40 percent rating was assignable with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 60 percent rating was assignable.  Id.  

Note (1), which follows the rating criteria stated that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under the most recent revision, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases or 
Injuries of the Spine.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a (Diagnostic Codes 5243) (2008).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243).

Under the Intervertebral Disc Syndrome Formula, a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A review of the medical evidence of record from the time 
period one year before the claim for an increase was filed 
reveals that the Veteran underwent VA examination in 
connection with the claim in July 2002.  The Veteran 
complained of low back pain.  Examination of the lumbar spine 
reflected normal lumbar lordosis without muscle spasm or 
tenderness.  Range of motion testing showed forward flexion 
of the lumbar spine to 80 degrees with pain experienced at 70 
degrees.  Extension was to 15 degrees with pain at 10 
degrees.  Lateral flexion was to 30 degrees bilaterally with 
pain at 20 degrees.  Lateral rotation was to 90 degrees total 
with pain at 85 degrees.  The examiner characterized the 
limitation of motion as mild.  Neurological examination 
indicated that ankle jerks were intact, but a straight leg 
raising test was positive bilaterally at 20 degrees.  The 
examiner provided a diagnosis of degenerative joint disease 
with spondylolisthesis of the lumbosacral spine with what the 
Veteran called mild muscle tension.  An associated x-ray 
report showed narrowing and air-disc at L5-S1 compatible with 
degenerative disc disease.

The Veteran underwent further VA examination in August 2004.  
The Veteran complained of continued significant low back pain 
that radiated into his lower extremities, more so on the 
left.  The symptoms were aggravated on use.  The Veteran 
denied experiencing bowel or bladder incontinence or 
incapacitating episodes in the past year.  At the 
examination, the Veteran ambulated with a significant 
antalgic gait and had difficulty moving around.  He also had 
arthritis of the knees and used a cane.  The Veteran's range 
of motion of the lumbar spine was forward flexion to 50 
degrees, extension to minus 5 degrees, lateral flexion to 
20 degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  Pain and stiffness were experienced at the 
extremes of flexion and extension and there was tenderness to 
palpation along the lumbosacral region.  Examination of the 
lower extremities showed a positive straight leg raise test.  
Strength was 5/5 and sensation appeared to be grossly intact.  
Deep tendon reflexes were present, 2+ in the patellar tendon 
and 1+ in the Achilles tendon.  The diagnosis was 
degenerative spondylolisthesis at L5-S1 with central stenosis 
at L4-L5 and L5-S1.  The stenosis was characterized as 
moderate to severe at L4-L5 and severe at L5-S1 based on a 
MRI report.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded another VA examination in connection with the claim 
in November 2008.  The Veteran complained of severe back pain 
and bilateral radiculopathy to the lower extremities.  He 
denied any bladder or bowel involvement.  The Veteran was 
being treated with pain medication and he had a total 
replacement of the right knee.  At the examination, the 
Veteran ambulated with a cane and had a difficult time 
moving.  Examination revealed that the Veteran was in a 
slightly flexed position without evidence of spasm, 
tenderness, or scoliosis.  Range of motion testing showed 
flexion of the thoracolumbar spine from 10 degrees to 50 
degrees, extension from minus 5 degrees to 25 degrees, 
lateral flexion to 25 degrees bilaterally, and lateral 
rotation to 20 degrees bilaterally.  The examiner stated that 
the Veteran's abdominal girth contributed to the lack of 
motion and produced a reverse lordosis but without true 
muscle spasm.  The ranges of motion were the same on passive, 
active, and repetitive motion.  The examiner stated that 
there was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-up.  
Examination of the lower extremities showed no muscular 
atrophy but straight leg raising produced discomfort.  Muscle 
strength was 5/5 and deep tendon reflexes were equal 
bilaterally.  There was no neurologic component demonstrated 
on examination.  The examiner stated that there was no 
history of incapacitating episodes and no neurological 
findings or affect on the Veteran's usual daily activities.  
The provided diagnosis was degenerative joint disease of the 
lumbar spine with spondylolisthesis at L4-L5 with MRI 
evidence of central canal stenosis and herniation of discs 
with mild radiculopathy by history.  Degenerative 
spondylolisthesis was also seen at L5-S1 by MRI.

The previous rating criteria for evaluating the spine may be 
considered for the evidence contained in each of the VA 
examination reports.  Because the Veteran is currently 
assigned a rating of 40 percent for his low back disability, 
there are few alternatives by which to assign an even higher 
schedular rating.  He is already receiving the maximum 
schedular rating for limitation of motion of the lumbar spine 
(40 percent for severe limitation of motion) under Diagnostic 
Code 5292.  See 38 C.F.R. § 4.71a (2002).

A higher schedular rating could be potentially assignable 
under Diagnostic Code 5286 or 5289 if the Veteran has 
ankylosis of the entire spine (100 percent) or unfavorable 
ankylosis of the lumbar spine (50 percent).  The VA 
examinations reflected limitation of motion of the lumbar 
spine, but there was no suggestion made that the Veteran's 
lumbar spine or entire spine was ankylosed.  Each VA examiner 
indicated that the Veteran has retained some motion in the 
lumbar spine.  Even with consideration of pain and other 
factors on repetitive motion, there was no indication that 
the effects approximated ankylosis.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Even favorable 
ankylosis of the lumbar spine, which has not been shown, is 
already contemplated by a 40 percent rating.  Therefore, a 
higher rating is not warranted under the diagnostic codes 
pertaining to ankylosis based on the VA examinations.  See 
38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 of the previous rating criteria allows 
for a maximum schedular rating of 60 percent for pronounced 
intervertebral disc syndrome with certain persistent 
neurologic symptoms and little intermittent relief.  Although 
intervertebral disc syndrome is not listed as part of the 
Veteran's service-connected low back disability, the evidence 
indicates that he has degenerative disc disease involving the 
lumbar spine and the effects have been considered as part of 
the service-connected disability.  Pronounced intervertebral 
disc syndrome was not described by any of the VA examiners.  
Additionally, although the Veteran had complaints of symptoms 
involving the lower extremities and positive straight leg 
raising tests, objective neurological findings were not 
attributed to the Veteran's degenerative disc disease.  The 
July 2002 and August 2004 examiners did not list any separate 
neurologic symptom in the diagnosis section.  The November 
2008 examiner specifically addressed the matter and, despite 
listing mild radiculopathy by history in the diagnosis 
section, stated that there was no neurologic component 
demonstrated on examination and no neurological findings or 
effect on the Veteran's usual daily activities.  Thus, 
although the Veteran has subjective complaints possibly 
suggestive of neurological symptoms, such as pain radiating 
to the lower extremities, neurological symptoms or 
abnormalities were not objectively seen on VA examination.  
The Board finds the examiner's actual findings (or lack of 
findings) to be more probative than his use of the term 
"radiculopathy by history" as to whether there are 
associated neurologic symptoms.  Therefore, a higher rating 
is not warranted under the previous version of Diagnostic 
Code 5293.  See 38 C.F.R. § 4.71a (2002).

A higher rating is also not warranted under Diagnostic 
Code 5285 because the evidence from the examination reports 
does not show that the Veteran has a fractured vertebra with 
or without cord involvement, or that there is a demonstrable 
deformity of a vertebral body associated with the low back 
disability.  See 38 C.F.R. § 4.71a (2002).  Consequently, 
based on the VA examinations, the previous version of the 
rating criteria for evaluating disabilities for the spine 
does not provide a basis for assigning a schedular rating in 
excess of 40 percent during the rating period.

The evidence provided in the August 2004 and November 2008 VA 
examination reports may be considered in conjunction with the 
two revisions of the criteria involving the spine as the 
evidence is dated later than the regulatory revisions.  
First, under the General Rating Formula, a higher rating 
requires either unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent) or unfavorable ankylosis of 
the entire spine (100 percent).  As noted previously, the two 
examinations reflected limitation of motion of the lumbar 
spine without an indication of ankylosis.  Thus, a higher 
rating is not warranted for ankylosis.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2008).

Both the first revision for intervertebral disc syndrome, as 
well as the General Rating Formula, allow for the evaluation 
of associated neurologic manifestations and abnormalities.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008); 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  As noted 
previously, the August 2004 examiner did not provide a 
diagnosis that included any associated neurologic 
manifestations and the November 2008 VA examiner explicitly 
found that there were no associated neurologic component or 
findings.  This includes the absence of bladder or bowel 
impairment.  Because the VA examinations did not reveal any 
associated neurologic manifestations and abnormalities, a 
higher or separate rating is not warranted under either 
revised criteria.

The first revision for intervertebral disc syndrome and the 
Intervertebral Disc Syndrome Formula contain nearly identical 
criteria and definitions regarding incapacitating episodes 
resulting from intervertebral disc syndrome.  The Veteran 
denied experiencing incapacitating episodes at the August 
2004 and November 2008 VA examinations and the two examiners 
did not otherwise suggest that he has experienced 
incapacitating episodes.  Consequently, a higher rating is 
not warranted under the first revision for intervertebral 
disc syndrome or the Intervertebral Disc Syndrome Formula 
with respect to incapacitating episodes based on the August 
2004 and November 2008 VA examination reports.

The VA examination reports are the most probative evidence 
regarding the level of severity of the Veteran's service-
connected low back disability throughout the rating period.  
The examinations were conducted for the purpose of addressing 
the manifestations of the disability in the context of the 
rating criteria.  The record also contains VA treatment 
records with relevant evidence pertaining to the Veteran's 
low back disability.  SSA records are also associated with 
the claims file; however, the records do not pertain to the 
current rating period.

VA records, primarily from the Jesse Brown Chicago VAMC 
document regular treatment for low back pain.  The treatment 
records contain evidence consistent with the VA examination 
reports.  That is, the Veteran has experienced low back pain 
with subjective symptoms involving the lower extremities with 
limitation of motion of the lumbar spine.  The symptoms are 
already contemplated by the assigned 40 percent rating.  The 
records do not contain sufficient evidence to allow for an 
assignment of a higher rating in regards to vertebra 
fracture, ankylosis, intervertebral disc syndrome, associated 
neurologic abnormalities, or incapacitating episodes.  A May 
2005 nerve study showed neuropathy of the upper extremities, 
which was consistent with the Veteran's history of diabetes.  
In August 2006, the Veteran experienced increased symptoms in 
the right lower extremity but the symptoms were attributed to 
a total replacement of the right knee.  A December 2006 
neurology note reflected diabetic neuropathy with symptoms 
suggestive of cervical radiculopathy.  In February 2007, 
there were symptoms of left upper extremity cervical 
radiculopathy.  A March 2007 EMG showed polyneuropathy of the 
upper extremities and evidence of cervical radiculopathy.  
Thus, VA treatment records contain evidence of neurological 
abnormalities, but the evidence pertains to diabetic 
neuropathy, neuropathy of the upper extremities, and cervical 
radiculopathy.  Therefore, although the Veteran has had 
subjective complaints suggesting the possibility of 
neurological manifestations and there have been some positive 
straight leg tests, the preponderance of the competent 
medical evidence reflects that there are no neurological 
abnormalities associated with his service-connected low back 
disability on objective testing.  Moreover, the treatment 
records are devoid of evidence of incapacitating episodes 
since September 23, 2002.

In sum, a schedular rating in excess of 40 percent is not 
warranted for the Veteran's service-connected low back 
disability at any point during the pendency of the claim.  
This is so with consideration of the three sets of criteria 
for evaluating spine disabilities, including intervertebral 
disc syndrome, that have been in effect during this rating 
period.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's service-connected 
low back disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

The Veteran's representative contends that the instructions 
set forth in the Board's July 2008 remand were not complied 
with by the AOJ.  The representative points to the 
instructions regarding the request for updated VA treatment 
records and those regarding the VA examination that was to be 
conducted in connection with the claim.  Specifically, 
concerning the VA examination, the representative maintains 
that a full neurologic examination was not performed by the 
examiner and that the examiner did not equate to degrees the 
additional functional loss due to pain and flare-ups.  The 
representative believes that the case should be remanded for 
compliance.

The Board instructed the AOJ to obtain the Veteran's more 
recent treatment records (since December 2005) from the Jesse 
Brown VAMC in Chicago, Illinois, and associate the records 
with claims folder.  The RO obtained the Veteran's treatment 
records, dated from December 2005 to September 2008, from 
that facility.  The RO listed the evidence in the January 
2009 supplemental statement of the case (SSOC) and referred 
to the records when the claim was re-adjudicated.  Thus, the 
RO complied with the instruction.

In the remand, the Board instructed the examiner to, among 
other things, identify all neurological findings and symptoms 
related to the Veteran's service-connected low back 
disability.  The examiner provided that information in the 
November 2008 examination report.  The instructions also 
allowed for any necessary tests to be conducted.  The 
examiner apparently did not find it necessary to conduct any 
other tests than what was done at the examination to 
determine that there were no associated neurological 
findings.  Moreover, the examiner noted the effects of 
passive, active, and repetitive motion, as well as functional 
impairment from other factors, such as pain, weakness, 
fatigability, incoordination, and flare-up.  The examiner did 
not equate to degrees the additional functional loss due to 
pain and flare-ups because he did not find any additional 
functional loss.  Thus, the examiner complied with these two 
aspects of the remand instructions.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has also 
held that not strict, but substantial compliance with the 
terms of a Board's engagement letter is required.  See, e.g., 
D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial 
compliance as applied to remand instructions)).  The Board 
finds that the instructions in the July 2008 remand were 
complied with by the AOJ; if not in a strict sense, at least 
in a substantial sense.  Another remand is not necessary.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 40 percent for lumbar spine 
spondylolisthesis of L5-S1 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for an 
increase, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for lumbar spine spondylolisthesis of L5-
S1 is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


